Citation Nr: 0616682	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  02-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the right knee, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which denied the 
veteran's claims for a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee and a rating 
in excess of 10 percent for patellofemoral pain syndrome of 
the left knee.  

In September 2002, the veteran requested a videoconference 
hearing before a Veterans Law Judge, but in October 2002 he 
changed his request for a hearing at the RO before a local 
hearing officer.  He subsequently canceled the hearing that 
was scheduled for November 2002.   

The Board remanded this case to the RO in May 2004 and June 
2005 for additional development of the knee claims.  

In a January 2006 rating decision, the RO granted service 
connection for internal derangement of the right knee with 
instability associated with patellofemoral pain syndrome of 
the right knee, and assigned a separate 20 percent rating, 
effective August 16, 2005.  The RO also granted service 
connection for subluxation of the left knee associated with 
patellofemoral pain syndrome of the left knee, and assigned a 
separate 10 percent rating, effective August 16, 2005.   
These matters have not yet been the subject of a notice of 
disagreement.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  For the period prior to August 16, 2005, the veteran's 
service-connected right knee disability is manifested by 
limitation of motion (0 degrees of extension and, overall, 
not more than 60 degrees of flexion) accompanied by pain, 
without clear evidence of instability or X-ray evidence of 
arthritis.

3.  For the period beginning August 16, 2005, the veteran's 
service-connected right knee disability is manifested by 
slight to moderate instability, no X-ray evidence of 
arthritis but MRI evidence of early degenerative changes, and 
limitation of motion (-5 degrees of extension and 75 degrees 
of flexion) accompanied by pain, fatigue, weakness, lack of 
endurance, and incoordination on use and repetitive flare-
ups, such that flexion was additionally limited to no more 
than 20 degrees; the knee condition is productive of severe 
functional loss.    

4.  The veteran's service-connected left knee disability is 
manifested by slight subluxation for the period beginning 
August 16, 2005 with no clear evidence of instability prior 
to that date; limitation of motion (0 degrees of extension 
and at most 80 degrees of flexion) accompanied by pain, 
fatigue and weakness on use and repetitive flare-ups, such 
that flexion was additionally limited to no more than 45 
degrees; and no X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for patellofemoral pain syndrome of the right knee, for the 
period prior to August 16, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5260, 5261 (2005).

2.  The criteria for the assignment of a 20 percent rating 
for patellofemoral pain syndrome of the right knee, on the 
basis of limitation of f lexion, for the period beginning 
August 16, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Code 5260 (2005).


3.  The criteria for the assignment of a rating in excess of 
10 percent for patellofemoral pain syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claims decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to and following the initial RO rating decision in 
April 2002.  At any rate, as explained herein below, the VCAA 
notice complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  The Board finds 
that the timing of the VCAA notice is not prejudicial to the 
veteran because it was sent prior to the transfer of the case 
to the Board for appellate consideration in March 2006, and 
the veteran was offered ample opportunity to present evidence 
or argument in support of his appeal.  Accordingly, the Board 
will proceed to adjudicate these claims.  

In the VCAA notice sent to the veteran in June 2001, August 
2003, May 2004, and September 2004, the RO advised the 
veteran of what was required to prevail on his claims for an 
increased rating, what specifically VA had done and would do 
to assist in the claims, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.    

The Board notes that the VCAA notice letters did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claims in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in April 2002 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in August 2002, supplemental statements 
of the case (SSOC) in February 2005 and January 2006, and a 
letter in March 2006 regarding certification of his appeal to 
the Board, all which provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  The Board finds that the veteran 
had actual knowledge of the need to submit evidence pertinent 
to his claims and that there is no indication that he has 
additional evidence in his possession, not previously 
submitted, that is of the type that should be considered in 
assessing his claims.  Moreover, the Board takes note that 
the veteran has a representative who is deemed competent to 
offer proper guidance and counsel in regard to what evidence 
is needed to substantiate his claims and what his 
responsibility is in producing information and evidence in 
his possession that are relevant to his claims.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a hearing, but he declined.  The RO 
has obtained the veteran's VA medical treatment records from 
the Muskogee and Tulsa VA Medical Centers, as well as his VA 
vocational rehabilitation folder to include counseling 
records.  He has not identified any private treatment records 
relevant to the knees for the RO to obtain on his behalf.  He 
has not identified any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  The veteran was afforded VA 
examinations in July 2001, July 2002, October 2004, and 
August 2005, specifically to evaluate the current nature and 
severity of the right and left knee disabilities.  
Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding to adjudicate the claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for a Higher Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Impairment of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent rating; and impairment with 
moderate knee or ankle disability warrants a 20 percent 
rating; and impairment with marked knee or ankle disability 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

B.  Analysis

The veteran maintains that higher ratings are warranted for 
his service-connected right and left knee disabilities.  He 
was afforded VA examinations in July 2001, July 2002, October 
2004, and August 2005.  Additionally, the RO obtained the 
veteran's VA outpatient treatment records and vocational 
rehabilitation file with counseling records.  

1.  Right knee

The veteran's service-connected right knee disability is 
currently assigned two separate ratings:  a 10 percent rating 
under Codes 5299-5262 for patellofemoral pain syndrome, and 
effective August 16, 2005 a 20 percent rating under Code 5257 
for moderate instability.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2005).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number is "built up" with the first two digits being 
selected from that part of the schedule most closely 
identifying the part, and the last two digits being "99" 
for an unlisted condition.  Id.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the evidence is against higher ratings 
for the right knee disability, as explained herein below.  

As noted, separate ratings may be assigned for instability of 
a knee and for arthritis with limitation of motion of a knee.  
The record shows that X-rays of the right knee were all 
negative, but that an MRI of the knee in January 2005 
revealed a spur on the intracondylar notch of the right femur 
which correlated with early degenerative changes.  In any 
case, the veteran is diagnosed with patellofemoral syndrome 
of the right knee, and such disability must be rated by 
analogy.  For such disability, he is currently evaluated as 
10 percent under Codes 5299-5262 for slight knee impairment.  
It is the opinion of the Board, however, that beginning 
August 16, 2005, a more appropriate rating would be 20 
percent under Code 5260, for limitation of flexion.  At the 
time of the VA examination in August 2005, range of motion of 
the right knee was from -5 degrees of extension to 75 degrees 
of flexion.  Yet, the veteran could accomplish flexion only 
to 30 degrees when pain began.  The examiner further remarked 
that range of motion was limited not only by pain, but by 
fatigue, weakness, lack of endurance, and incoordination with 
repetitive use and flare-ups.  In consideration of these 
factors, the veteran was predicted to have an additional 10 
degrees of functional limitations.  Thus, it would appear 
that the veteran's flexion was restricted to 20 degrees on 
use and during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under Code 5260, a 
20 percent rating is in order from August 16, 2005.  In so 
deciding, the Board has considered whether separate ratings 
may be assigned under Diagnostic Code 5260 (leg limitation of 
flexion) and Diagnostic Code 5261 (leg limitation of 
extension) for disability of the same knee joint.  VAOPGCPREC 
9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 
(2004).  However, his knee extension is not limited to a 
compensable degree under Code 5261.    

The Board notes that prior to the VA examination in August 
2005, the objective limitation of motion findings are not 
such that a rating in excess of 10 percent is warranted on 
account of the patellofemoral syndrome.  For example, on the 
July 2001 VA examination, right knee range of motion was 0 
degrees of extension to 60 degrees of flexion with pain.  
While flexion was shown to be more limited in consideration 
of pain at the time of the July 2002 VA examination, the 
October 2004 VA examination showed extension to 0 degrees and 
flexion to 90 degrees with pain.  Further, VA outpatient 
records in September 2004, December 2004, and February 2005 
note full range of motion of the right knee, despite some 
limitations secondary to pain (the exact degree of 
restriction is not indicated).  It appears that the veteran's 
right knee condition exhibited a distinct decline between the 
time of the VA examination in October 2004 and that in August 
2005, particularly in terms of motion restrictions, 
instability, pain, fatigue, and incoordination.  In that 
regard, it is noted that the August 2005 examiner diagnosed 
severe functional loss in consideration of the right knee, 
whereas the October 2004 examiner diagnosed moderate 
functional loss in consideration of both knee conditions.  

2.  Left knee

The veteran's service-connected left knee disability is 
currently assigned two separate ratings:  a 10 percent rating 
under Codes 5299-5260 for patellofemoral pain syndrome, and 
effective August 16, 2005 a 10 percent rating under Code 5257 
for slight subluxation.  As previously noted, hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, in instances 
where an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy.  38 C.F.R. § 4.27 
(2005).  

As noted, separate ratings may be assigned for instability of 
a knee and for arthritis with limitation of motion of a knee.  
The record shows that X-rays of the left knee were all 
negative, to include those on the most recent VA examination.   
In any case, the veteran is diagnosed with patellofemoral 
syndrome of the left knee, and such disability must be rated 
by analogy.  For such disability, he is currently evaluated 
as 10 percent under Codes 5299-5260 for limitation of 
flexion.  It is the opinion of the Board that a higher rating 
is not in order under these or any other applicable criteria.  
The clinical findings in regard to the patellofemoral 
syndrome as noted at the time of the VA examination in August 
2005 represent the veteran's left knee at its worse.  On the 
August 2005 VA examination, range of motion of the left knee 
was from 0 degrees of extension to 80 degrees of flexion.  
Yet, the veteran could accomplish flexion only to 50 degrees 
when pain began.  The examiner further remarked that range of 
motion was limited not only by pain, but by fatigue, 
weakness, and lack of endurance with repetitive use and 
flare-ups.  In consideration of these factors, the veteran 
was predicted to have an additional 5 degrees of functional 
limitations.  Thus, it would appear that the veteran's 
flexion was restricted to 45 degrees on use and during flare-
ups.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Under Code 5260, the veteran's left knee flexion 
restriction of 45 degrees warrants no more than a 10 percent 
rating.  The Board has also considered whether separate 
ratings may be assigned under Diagnostic Code 5260 (leg 
limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  However, his left knee extension is 
not limited to a compensable degree under Code 5261, even 
upon consideration of pain on use or during flare-ups.    

As noted in regard to the right knee, it appears that the 
veteran's left knee condition exhibited a decline between the 
time of the VA examination in October 2004 and that in August 
2005, particularly in terms of motion restrictions, 
instability, pain, fatigue, and weakness.  The August 2005 
examiner diagnosed moderate functional loss in consideration 
of the left knee alone, whereas the October 2004 examiner 
diagnosed moderate functional loss in consideration of both 
knee conditions together.  From the time of the August 2005 
examination, the veteran was assigned a separate rating, with 
regard to subluxation.  The separate ratings of 10 percent 
each, effective from August 2005, are reflective of the 
veteran's moderate functional loss of the left knee.  
Evaluating the veteran as 20 percent disabling under Code 
5262, for moderate impairment of the knee, would not be 
appropriate, given that there is no associated tibia and 
fibula impairment and given that such rating would overlap 
with the others and violate the rule against pyramiding.  
38 C.F.R. § 4.14.

In regard to both knees, consideration has also been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2005), whether or not the veteran 
raised them.  For example, there is no evidence of any 
ankylosis, cartilage impairment, or impairment of the tibia 
or fibula of the knees, so as to warrant evaluation under 
Diagnostic Code 5256, 5258, 5259, or 5262, respectively.  

ORDER

A rating in excess of 10 percent for patellofemoral pain 
syndrome of the right knee, for the period prior to August 
16, 2005, is denied.

A 20 percent rating for patellofemoral pain syndrome of the 
right knee, on the basis of limitation of flexion, for the 
period beginning August 16, 2005, is granted.  

A rating in excess of 10 percent for patellofemoral pain 
syndrome of the left knee is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


